16‐1227‐cv 
Vera v. Republic of Cuba 
 
         UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                      ______________              
                                 
                     August Term 2016 
                                 
    (Argued: April 18, 2017     Decided: August 14, 2017) 
                                 
                    Docket No. 16‐1227 
                                      
                                 
ALDO VERA, JR., as Personal representative of the Estate of  
                       Aldo Vera, Sr., 
                                 
                                              Plaintiff‐Appellee, 
                                                                  
                              v.  
                                 
                THE REPUBLIC OF CUBA, 
                                 
                                                     Defendant, 
                                                                  
     BANCO BILBAO VIZCAYA ARGENTARIA, S.A., 
                                 
                                                      Appellant. 
                      ______________ 
                                 
Before:        POOLER, WESLEY, and CARNEY, Circuit Judges. 
 
        Appeal from an April 19, 2016 order and judgment of 
civil  contempt  entered  in  the  United  States  District  Court 
for the Southern District of New York (Hellerstein, J.). The 
District  Court  held  appellant  Banco  Bilbao  Vizcaya 
Argentaria, S.A. (“BBVA”), a foreign bank, in contempt for 
refusing to comply with a subpoena requesting information 
about  Cuban  assets  located  inside  and  outside  the  United 
States.  Plaintiff‐Appellee  Aldo  Vera,  Jr.  served  the 
subpoena  on  BBVA’s  New  York  branch  in  an  effort  to 
enforce  a  federal  default  judgment  against  the  Republic  of 
Cuba.  BBVA  moved  to  quash  the  subpoena,  arguing  the 
District Court did not have subject matter jurisdiction over 
the  action  in  which  it  was  served  or  personal  jurisdiction 
over the foreign bank. 
       We  REVERSE  the  District  Court’s  order  and 
REMAND  with  instructions  to  grant  BBVA’s  motion  to 
quash. We conclude the District Court lacked subject matter 
jurisdiction  to  enter  judgment  against  Cuba  under  the 
Foreign Sovereign Immunities Act of 1976. The information 
subpoena  served  on  BBVA  to  enforce  that  judgment  is 
therefore void.   
                        ______________ 

       ROBERT  A.  SWIFT,  Kohn,  Swift  &  Graf,  P.C., 
         Philadelphia,  PA  (Jeffrey  E.  Glen,  Anderson  Kill 
         P.C.,  New  York,  NY,  on  the  brief),  for  Plaintiff‐
         Appellee Aldo Vera, Jr. 




                                 2 
       KENNETH A. CARUSO (Christopher D. Volpe, Matthew 
         L. Nicholson, on the brief), White & Case LLP, New 
         York,  NY,  for  Appellant  Banco  Bilbao  Vizcaya 
         Argentaria, S.A. 
       John  J.  Clarke,  Jr.,  Richard  F.  Hans,  Kevin  Walsh, 
          DLA  Piper  LLP,  New  York,  NY,  for  Amici  Curiae 
          Institute  of  International  Bankers  and  European 
          Banking Federation in Support of Appellant. 
       James L. Kerr, Margaret E. Tahyar, Michael S. Flynn, 
          Alicia  Llosa  Chang,  Caroline  Stern,  Davis  Polk  & 
          Wardwell  LLP,  New  York,  NY,  for  Amicus  Curiae 
          Banking  Law  Committee  of  the  New  York  City  Bar 
          Association in Support of Appellant. 
                         ______________ 

WESLEY, Circuit Judge: 
       At  the  heart  of  this  appeal  is  an  action  by  Plaintiff‐
Appellee  Aldo  Vera,  Jr.  (“Vera”)  against  the  Republic  of 
Cuba  for  the  extrajudicial  killing  of  his  father  in  1976.  In 
2008,  Vera  obtained  a  default  judgment  against  Cuba  in 
Florida  state  court,  relying  on  the  “terrorism  exception”  to 
sovereign  immunity,  28  U.S.C.  § 1605A(a)(1).  Vera  then 
secured  a  default  judgment  against  Cuba  in  the  United 
States District Court for the Southern District of New York 
(Hellerstein, J.), after that court granted full faith and credit 
to the Florida judgment. 
       This  appeal  arises  from  Vera’s  efforts  to  enforce  the 
federal default judgment by serving information subpoenas 
on  the  New  York  branches  of  various  foreign  banks.  One 




                                  3 
bank,  Appellant  Banco  Bilbao  Vizcaya  Argentaria,  S.A. 
(“BBVA”),  refused  to  comply  with  the  subpoena’s  request 
for information regarding Cuban assets located outside the 
United  States.  BBVA  moved  to  quash  the  subpoena, 
contending  that  Vera’s  federal  default  judgment  against 
Cuba was void for lack of subject matter jurisdiction under 
the Foreign Sovereign Immunities Act of 1976 (the “FSIA”), 
as  amended,  28  U.S.C.  §§ 1602  et  seq.,  and  that  the  District 
Court lacked the personal jurisdiction over BBVA needed to 
compel  worldwide  discovery.  The  District  Court  rejected 
BBVA’s  jurisdictional  challenges  and  ordered  it  to  provide 
full  and  complete  answers  to  Vera’s  request  for 
information, holding the bank in contempt when it refused 
to comply. 
       We  reverse.  The  District  Court  lacked  subject  matter 
jurisdiction  over  Vera’s  action  against  Cuba  because  Cuba 
was not designated a state sponsor of terrorism at the time 
Vera’s  father  was  killed,  and  Vera  failed  to  establish  that 
Cuba was later designated a state sponsor of terrorism as a 
result  of  his  father’s  death.  Accordingly,  the  FSIA’s 
terrorism  exception  to  sovereign  immunity—the  only 
potential  basis  for  subject  matter  jurisdiction  in  this  case—
does  not apply.  Cuba  was  immune  from Vera’s action,  the 
District  Court  lacked  subject  matter  jurisdiction  to  enter 
judgment  against  it,  and  the  information  subpoena  to 
enforce that judgment is void. 
                                  I 
      Vera’s father, Aldo Vera, Sr., was killed in San Juan, 
Puerto  Rico  on  October  25,  1976.  In  2001,  Vera  brought  a 




                                  4 
civil action against Cuba in Florida state court on behalf of 
his  father’s  estate.  Vera alleged  that  his  father—the  former 
police  chief  in  Havana—fled  Cuba  in  the  1960s  and 
engaged  in  counterrevolutionary  activities  in  Puerto  Rico 
and Florida. He further alleged that agents acting on orders 
of the Cuban government executed Vera’s father in a street 
in  San  Juan,  as  he  was  leaving  a  regularly  scheduled 
meeting of a prominent anti‐communist group. 
        Cuba  did  not  appear  in  the  Florida  action.  In  2008, 
after  holding  a  bench  trial  on  the  merits,  the  Florida  court 
entered  a  default  judgment  in  Vera’s  favor  for 
approximately  $95  million.  Although  foreign  states  are 
generally immune from the jurisdiction of the courts of the 
United  States  under  the  FSIA,  the  Florida  court  held  that 
Cuba  was  subject  to  suit  under  a  statutory  exception  to 
immunity  then  found  in  28  U.S.C.  § 1605(a)(7).1  That 
exception,  often  referred  to  as  the  “terrorism  exception,” 
explicitly  authorizes  suits  against  foreign  states  that 
sponsor  certain  acts  of  terrorism,  such  as  extrajudicial 
killings  and  torture.  See  28  U.S.C.  § 1605A(a)(1).  To  invoke 
the exception, the foreign state must have been “designated 

1  Congress  repealed  § 1605(a)(7)  in  2008  and  replaced  it  with 
§ 1605A. See National Defense Authorization Act for Fiscal Year 
2008,  Pub. L.  No.  110‐181,  § 1083,  122  Stat.  3,  338–44  (2008).  For 
purposes of this appeal, it is immaterial which statutory version 
supported  Vera’s  underlying  judgments.  The  language  relevant 
to  our  analysis  is  essentially  identical  in  each.  We  cite  §  1605A 
because  that  is  the  version  that  was  in  effect  at  the  time  Vera 
commenced his federal action. 




                                     5 
as  a  state  sponsor  of  terrorism  at  the  time  the  act  .  .  . 
occurred”  or  later,  “as  a  result  of  such  act.”  Id. 
§ 1605A(a)(2)(A)(i)(I). 
       The  Florida  court  held  that  the  FSIA’s  terrorism 
exception  applied  to  Vera’s  suit.  Specifically,  it  found  that 
Cuba  ordered  the  extrajudicial  killing  of  Vera’s  father  in 
1976  in  retaliation  for  his  participation  in  the  anti‐
communist movement and that Cuba “was designated to be 
a  state  sponsor  of  terrorism  in  1982  .  .  .  and  remains  so 
designated.” J.A. 273. In the Florida court’s view, those facts 
rendered  Cuba  subject  to  suit  in  any  court  in  the  United 
States and established Vera’s right to relief. 
       Armed  with  the  state  court  judgment,  Vera  filed  a 
complaint  against  Cuba  in  the  United  States  District  Court 
for the Southern District of New York, seeking “recognition 
and  entry”  of  the  Florida  judgment  pursuant  to  the  Full 
Faith and Credit Act, 28 U.S.C. § 1738. J.A. 282. Vera alleged 
that  he  was  entitled  to  a  federal  judgment  against  Cuba 
based  on  the  strength  of  the  Florida  judgment,  which, 
according to Vera, rested on all of the necessary findings of 
fact. In particular, Vera alleged the Florida court found that 
agents  of  Cuba  shot  and  killed  his  father  in  San  Juan  and 
that  Cuba  “was  designated  a  ‘State  Sponsor  of 
Terrorism’ . . . and remains so designated.” J.A. 283. 
     Cuba  failed  to  appear  in  the  federal  action.  On 
August  17,  2012,  the  District  Court  entered  a  default 
judgment  against  it  for  approximately  $45  million, 




                                  6 
including  interest.2  The  District  Court  stated  it  had  subject 
matter jurisdiction over Vera’s claim “pursuant to 28 U.S.C. 
§[§]  1331  and  1602  et  seq.,”  and  that  the  Florida  judgment 
was entitled to full faith and credit. J.A. 286. 
        With a federal default judgment in hand, Vera sought 
to  collect  Cuban  assets  wherever  held.  He  commenced  an 
execution  and  attachment  proceeding  in  the  District  Court 
and  served  information  subpoenas  on  the  New  York 
branches  of  various  foreign  banks,  seeking  information 
regarding Cuba’s assets both inside and outside the United 
States.  See  Fed.  R.  Civ.  P.  69(a)(2);  N.Y.  C.P.L.R.  5224(a). 
BBVA,  one  of  the  garnishee  banks,  supplied  information 
pertaining to Cuban assets located at its New York branch, 
but refused to produce information regarding Cuban assets 
found outside New York. 
        Vera  moved  to  compel  BBVA’s  compliance  with  the 
request  for  information,  and  BBVA  cross‐moved  to  quash 
the subpoena. According to BBVA, the subpoena was void 
ab  initio  because  the  District  Court  lacked  subject  matter 
jurisdiction  over  the  action  in  which  it  was  served.  The 
District Court lacked jurisdiction over Vera’s action against 
Cuba,  BBVA  argued,  because  the  terrorism  exception  to 
sovereign  immunity  in  the  FSIA—the  only  possible  basis 
for  subject  matter  jurisdiction  over  Cuba—did  not  apply. 

2  The  District  Court  excluded  from  its  judgment  the  portion  of 
the  Florida  judgment  that  awarded  Vera  punitive  damages, 
because  the  FSIA  prohibits  an  award  of  punitive  damages 
against a foreign state. See 28 U.S.C. § 1606. 




                                   7 
BBVA  also  argued  that  the  District  Court  lacked  personal 
jurisdiction over it and therefore could not compel BBVA to 
produce  information  regarding  Cuban  assets  located 
outside the United States. 
       While  Vera’s  motion  to  compel  and  BBVA’s  cross‐
motion  to  quash  were  pending,  U.S.  Marshals  levied  writs 
of  execution  against  Cuban  assets  held  at  the  New  York 
branches of various banks.3 Vera filed an omnibus petition 
for a turnover of the assets, naming BBVA and other foreign 
banks as third‐party defendants in that proceeding.4 See 28 
U.S.C.  §  1610(g)(1)  (“[T]he  property  of  a  foreign  state 
against  which  a  judgment  is  entered  under  [§  1605A  or 
§ 1605(a)(7)] . . . is subject to attachment in aid of execution, 
and  execution,  upon  that  judgment  as  provided  in  this 
section . . . .”); N.Y. C.P.L.R. 5225(b) (authorizing judgment 
creditor to commence special proceeding against garnishee 
who holds assets of judgment debtor). 



3  Although  the  U.S.  Treasury  Department  blocks  the 
transmission  of  Cuban  funds  by  federally  chartered  clearing 
banks  in  New  York,  see  31  C.F.R.  § 515.201,  the  FSIA  allows 
judgment  creditors  against  a  foreign  state  to  attach  blocked 
funds  that  constitute  property  of  the  foreign  state  or  its 
instrumentalities, see 28 U.S.C. § 1610(g). 
4  The  omnibus  petition  included  claims  by  two  other  sets  of 
plaintiffs  seeking  to  collect  unrelated  judgments  against  Cuba. 
Those  claims  were  consolidated  before  the  District  Court  for 
administrative purposes but are not at issue in this appeal. 




                                  8 
       BBVA  answered  and  moved  to  dismiss  the  special 
proceeding for lack of subject matter jurisdiction under the 
FSIA.  The  District  Court  construed  BBVA’s  argument  as  a 
collateral  attack  on  the  Florida  judgment  and  denied  the 
motion,  reasoning,  as  relevant  here,  that  the  Florida  court 
held  a  trial  on  the  merits  and  “made  appropriate 
jurisdictional  findings,”  including  finding  that  “Cuba  was 
designated  as  a  state  sponsor  of  terrorism  either  before 
[Vera’s father’s killing] or partially as a result of th[at] act.” 
Vera  v.  Republic  of  Cuba,  40  F.  Supp.  3d  367,  376  (S.D.N.Y. 
2014).  This  finding,  the  court  concluded,  “satisfied  the 
criteria  of  28  U.S.C.  §  1605(a)(7)  (now  § 1605A),  and 
established that the Florida [court] . . . had jurisdiction over 
Cuba.” Id. 
       Shortly  thereafter,  the  District  Court  denied  BBVA’s 
motion  to  quash  and  granted  Vera’s  motion  to  compel 
BBVA’s  compliance  with  the  information  subpoena, 
ordering  the  bank  to  “provide  full  and  complete  answers 
with  respect  to  the  Republic  of  Cuba’s  assets  located  in 
[BBVA’s] branches outside of, as well as inside, the United 
States.” Vera v. Banco Bilbao Vizcaya Argentaria (S.A.), No. 12 
Civ. 1596, 2014 U.S. Dist. LEXIS 187222, at *6 (S.D.N.Y. Sept. 
10,  2014).  The  District  Court  rejected  BBVA’s  argument 
concerning subject matter jurisdiction for the same reason it 
previously  denied  BBVA’s  motion  to  dismiss  the  turnover 
proceeding—namely,  that  the  Florida  court  already  made 
the  appropriate  findings  to  support  the  exercise  of 
jurisdiction over Cuba. See id. at *7; see also Vera, 40 F. Supp. 
3d at 376. The District Court also concluded it had personal 
jurisdiction over the foreign bank. Id. at *8–9. 




                                  9 
      The  District  Court  subsequently  denied  BBVA’s 
motion for reconsideration and granted Vera’s petition for a 
turnover  of  assets.  See  Vera  v.  Republic  of  Cuba,  91  F.  Supp. 
3d 561, 564, 573 (S.D.N.Y. 2015).5 BBVA declined to produce 
further  information  in  compliance  with  the  subpoena, 
prompting  the  District  Court  to  hold  it  in  contempt.  This 
appeal followed.6 
                                     II 
       The issue before us concerns the enforceability of the 
information subpoena Vera served on BBVA in an effort to 
execute  his  federal  default  judgment  against  Cuba.  BBVA 
argues the subpoena is void and unenforceable because the 
District  Court  lacked  subject  matter  jurisdiction  over  the 
action in which it was served and personal jurisdiction over 
BBVA necessary to compel worldwide discovery. 



5  BBVA  separately  appealed  the  District  Court’s  order  granting 
Vera’s petition for a turnover of assets held at BBVA’s New York 
branch as well as its order denying BBVA’s motion for a stay of 
the  turnover  proceeding  pending  resolution  of  this  appeal. 
BBVA’s  appeal  from  the  order  denying  its  motion  for  a  stay  is 
currently pending before our Court. 
6  BBVA  initially  appealed  the  District  Court’s  orders  directing 
BBVA  to  comply  with  the  subpoena  and  denying 
reconsideration,  but  we  dismissed  those  appeals  from  non‐final 
orders  for  lack  of  appellate  jurisdiction.  See  Vera  v.  Republic  of 
Cuba, 651 F. App’x 22, 24 (2d Cir. 2016); Vera v. Republic of Cuba, 
802 F.3d 242, 248 (2d Cir. 2015). 




                                    10 
         Although  BBVA  challenges  the  validity  of  the 
subpoena  on  both  grounds,  we  resolve  this  appeal  on  the 
first,  see  Sinochem  Int’l  Co.  Ltd.  v.  Malaysia  Int’l  Shipping 
Corp.,  549  U.S.  422,  431  (2007),  reviewing  the  District 
Court’s  legal  conclusions  regarding  subject  matter 
jurisdiction under the FSIA de novo and its factual findings 
for clear error, see In re Terrorist Attacks on Sept. 11, 2001, 714 
F.3d 109, 113 (2d Cir. 2013). For the reasons that follow, we 
hold  that  the  District  Court  lacked  subject  matter 
jurisdiction  over  Vera’s  action  against  Cuba  and  therefore 
had no power to enter judgment against it. Accordingly, the 
subpoena served to enforce that judgment is void. 
                                  A 
         Two  principles  of  federal  jurisdiction  guide  our 
analysis.  First,  subject  matter  jurisdiction  “functions  as  a 
restriction  on  federal  power.”  Ins.  Corp.  of  Ir.,  Ltd.  v. 
Compagnie  des  Bauxites  de  Guinee,  456  U.S.  694,  702  (1982). 
Federal courts may not proceed at all in any cause without 
it.  See  Sinochem,  549  U.S.  at  430–31.  Second,  “the  subpoena 
power  of  a  court  cannot  be  more  extensive  than  its 
jurisdiction.”  U.S.  Catholic  Conference  v.  Abortion  Rights 
Mobilization,  Inc.,  487  U.S.  72,  76  (1988).  A  district  court 
must  therefore  determine  whether  it  has  jurisdiction,  no 
matter  how  a  case  comes  before  it.  If  the  court  lacks 
jurisdiction over the proceeding and issues a subpoena that 
does  not  aid  in  determining  jurisdiction,  the  subpoena  is 
void and unenforceable. See id. at 80. 
      These  principles  are  particularly  important  in  an 
action  against  a  foreign  sovereign.  “By  reason  of  its 




                                 11 
authority  over  foreign  commerce  and  foreign  relations, 
Congress  has  the  undisputed  power  to  decide,  as  a  matter 
of  federal  law,  whether  and  under  what  circumstances 
foreign  nations  should  be  amenable  to  suit  in  the  United 
States.” Verlinden B.V. v. Cent. Bank of Nig., 461 U.S. 480, 493 
(1983).  Congress  exercised  that  authority  when  it  enacted 
the Foreign Sovereign Immunities Act of 1976, Pub. L. No. 
94‐583,  90  Stat.  2891  (codified  as  amended  at  28  U.S.C. 
§§ 1330,  1391(f),  1441(d),  1602–11),  which  comprehensively 
regulates  the  amenability  of  foreign  nations  to  suit  in  the 
United States.7 
       The  FSIA  declares  that  “a  foreign  state  shall  be 
immune  from  the  jurisdiction  of  the  courts  of  the  United 
States and of the States except as provided in sections 1605 
to  1607  of  this  chapter.”  28  U.S.C.  §  1604.  If  one  of  the 
enumerated exceptions applies, the foreign state is liable, in 
state or federal court, “in the same manner and to the same 
extent as a private individual under like circumstances.” Id. 
§ 1606. If no exception applies, no U.S. court has jurisdiction 
to  hear  the  claim.  See  id.  §  1604;  Verlinden,  461  U.S.  at  489, 
493–94. 
       In  addition  to  the  FSIA’s  substantive  provisions,  28 
U.S.C.  §  1330  provides  the  “sole  basis  for  obtaining 
jurisdiction”  in  federal  district  court  over  claims  against  a 
foreign state. Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993) 

7  See  Mobil  Cerro  Negro,  Ltd.  v.  Bolivarian  Republic  of  Venezuela, 
No.  15–707,  2017  U.S.  App.  LEXIS  12354  at  *13–19  (2d  Cir.  July 
11, 2017), for a detailed history of the FSIA. 




                                    12 
(quoting  Argentine  Republic  v.  Amerada  Hess  Shipping  Corp., 
488  U.S.  428,  443  (1989)).  Section  1330  states  that  the 
“district  courts  shall  have  original  jurisdiction  .  .  .  of  any 
nonjury  civil  action  against  a  foreign  state  .  .  .  as  to  any 
claim  for  relief  in  personam  with  respect  to  which  the 
foreign  state  is  not  entitled  to  immunity  either  under  [28 
U.S.C.  §§  1605–07]  or  under  any  applicable  international 
agreement.” 28 U.S.C. § 1330(a) (emphasis added). 
         Section  1330  thus  “work[s]  in  tandem”  with  the 
FSIA’s  substantive  provisions:  Section  1604  bars  state  and 
federal  courts  from  exercising  jurisdiction  when  a  foreign 
state  is  entitled  to  immunity,  and  section  1330  confers 
jurisdiction  on  federal  district  courts  only  if  one  of  the 
exceptions to immunity applies. Argentine Republic, 488 U.S. 
at  434.  “At  the  threshold  of  every  action  in  a  [d]istrict 
[c]ourt  against  a  foreign  state,  therefore,  the  court  must 
satisfy  itself  that  one  of  the  exceptions  applies—and  in 
doing  so  it  must  apply  the  detailed  federal  law  standards 
set forth in the [FSIA].” Verlinden, 461 U.S. at 493–94. If the 
court  fails  to  undertake  that  analysis  and  determine  for 
itself  that  an  exception  applies,  it  has  no  authority  to  hear 
the claim. See id. at 493. 
                                   B 
       Because  the  subpoena  at  issue  in  this  appeal  was 
served  on  BBVA  in  an  effort  to  enforce  Vera’s  federal 
default judgment, the legitimacy of the subpoena is tied to 
the  District  Court’s  jurisdiction  to  enter  judgment  against 
Cuba under one of the exceptions to sovereign immunity in 
the FSIA. See Bank Markazi v. Peterson, 136 S. Ct. 1310, 1317 




                                  13 
n.1  (2016)  (jurisdiction  over  foreign  state  exists  only  under 
an  exception  to  sovereign  immunity  in  the  FSIA);  U.S. 
Catholic  Conference,  487  U.S.  at  80  (subpoena  is  void  if 
district  court  lacked  subject  matter  jurisdiction  in 
underlying action). 
       The  only  exception  urged  in  this  case  is  for  state‐
sponsored  acts  of  terrorism.  See  28  U.S.C.  §  1605A.  That 
exception eliminates sovereign immunity and permits suits 
directly against a foreign state in any case 
       in  which  money  damages  are  sought  against 
       [the]  foreign  state  for  personal  injury  or  death 
       that  was  caused  by  an  act  of  torture, 
       extrajudicial  killing,  aircraft  sabotage,  hostage 
       taking,  or  the  provision  of  material  support  or 
       resources for such an act if . . . engaged in by an 
       official,  employee,  or  agent  of  such  foreign 
       state while acting within the scope of his or her 
       office, employment, or agency. 
Id. § 1605A(a)(1). Even if a foreign state has engaged in one 
of  the  terrorist  acts  described  above,  however,  it  is  not 
subject  to  suit  in  the  United  States  unless  the  foreign  state 
was “designated as a state sponsor of terrorism at the time 
the act . . . occurred” or was later “so designated as a result 
of such act.” Id. § 1605A(a)(2)(A)(i)(I) (emphasis added). 
                                  1 
       The District Court asserted that it had subject matter 
jurisdiction over Vera’s action against Cuba pursuant to the 
terrorism  exception  of  the  FSIA.  Yet  it  did  not  make  any 
findings  that  would  support  the  application  of  that 




                                  14 
exception.  Instead,  the  District  Court  adopted  the  Florida 
court’s  determination  that  the  terrorism  exception  applied, 
without  independently  assessing  Cuba’s  immunity  from 
suit.  In  the  District  Court’s  view,  the  Florida  court  found 
“that  Cuba  was  designated  as  a  state  sponsor  of  terrorism 
either  before  .  .  .  or  partially  as  a  result  of  [Vera’s  father’s 
death],” and resolved the threshold question of whether the 
District Court had jurisdiction over Vera’s claim. Vera, 40 F. 
Supp. 3d at 376. That was error for two reasons. 
       First,  the  Florida  court  did  not  find  that  Cuba  was 
designated a state sponsor of terrorism “either before . . . or 
partially  as  a  result”  of  Vera’s  father’s  death,  as  section 
1605A  requires.  Id.  The  only  findings  the  Florida  court 
made  regarding  Cuba’s  terrorist  designation  were  that 
Cuba “was designated to be a state sponsor of terrorism in 
1982  .  .  .  and  remains  so  designated.”  J.A.  273.  Those 
findings do not satisfy the terrorism exception. 
       Second, even if the Florida court had found that Cuba 
was  designated  a  state  sponsor  of  terrorism  as  a  result  of 
Vera’s  father’s  death,  the  District  Court  would  not  be 
bound  by  that  jurisdictional  finding.  See  Jerez  v.  Republic  of 
Cuba,  775  F.3d  419,  422  (D.C.  Cir.  2014)  (jurisdictional 
determinations made in a default judgment are not entitled 
to  res  judicata  effect  if  the  defendant  did  not  “actually 
appear[]” in the proceedings); Am. Steel Bldg. Co. v. Davidson 
& Richardson Constr. Co., 847 F.2d 1519, 1521 (11th Cir. 1988) 
(“[W]here the defendant does not appear, and judgment is 
by  default,  the  state  court  judgment  does  not  preclude  the 
federal  court  from  reviewing  the  jurisdictional  issues.”). 
Notwithstanding the fact that the Florida court “held a trial 




                                    15 
.  .  .  on  the  merits,”  Vera,  40  F.  Supp.  3d  at  371,  the 
jurisdictional facts necessary to eliminate Cuba’s sovereign 
immunity under the FSIA were not fully and fairly litigated 
in  that  action.  The  Florida  court’s  jurisdictional  findings, 
such as they were, neither bind the District Court in Vera’s 
subsequent suit nor can they be relied on by the parties. See 
Underwriters  Nat’l  Assurance  Co.  v.  N.C.  Life  &  Accident  & 
Health Ins. Guar. Ass’n, 455 U.S. 691, 706 (1982); cf. Transaero, 
Inc.  v.  La  Fuerza  Aerea  Boliviana,  162  F.3d  724,  730  (2d  Cir. 
1998)  (jurisdictional  determinations  should  not  be 
considered  preclusive  when  made  upon  the  grant  of  a 
default judgment). 
       The District Court thus erred doubly in relying on the 
Florida  court’s  findings  of  fact  as  the  basis  for  its 
jurisdiction:  the  Florida  court  did  not  make  the  findings 
necessary to render Cuba subject to suit under the terrorism 
exception  of  the  FSIA  and,  even  if  it  had,  those  findings 
would  not  bind  or  aid  the  District  Court,  which  was 
required to analyze the record independently to determine 
if  Cuba  was  immune.  By  failing  to  make  that  factual 
inquiry,  the  District  Court  did  not  fulfill  its  obligation  to 
“apply  the  detailed  federal  law  standards  set  forth  in  the 
[FSIA]” in order to “satisfy itself that one of the exceptions 
[to  immunity]  applies.”  Verlinden,  461  U.S.  at  494.  Had  the 
District  Court  engaged  in  the  proper  analysis,  the  only 
conclusion it could have reached on this record is that Cuba 
was immune from Vera’s suit. 
        
        




                                  16 
                                  2 
        In  order  to  invoke  the  terrorism  exception  of  the 
FSIA,  Vera  had  the  burden  to  establish  that  Cuba  was 
designated a state sponsor of terrorism in 1982 as a result of 
his father’s death. See City of New York v. Permanent Mission 
of India to the United Nations, 446 F.3d 365, 369 (2d Cir. 2006) 
(explaining that the burden of proof is on the party seeking 
to establish the court’s jurisdiction). The only evidence Vera 
submitted  to  link  Cuba’s  terrorist  designation  to  the 
extrajudicial  killing  of  his  father,  however,  consisted  of  a 
single expert affidavit from a professor of Cuban‐American 
studies,  who  opined  that  Cuba’s  eventual  designation  as  a 
state  sponsor  of  terrorism  was  “based,  at  least  in  part,  on 
extrajudicial  killings  and  tortures.”  J.A.  474.  According  to 
Vera’s  expert,  “given  the  notoriety  of  [Vera’s  father],  his 
stature  among  the  Cuban  exile  community,  and  the  press 
coverage his assassination generated,” his death was likely 
one  of  “260  acts  of  violence”  by  the  Cuban  government 
between 1975 and 1982 that ultimately influenced the State 
Department’s decision to designate Cuba a state sponsor of 
terrorism.  J.A.  476.  But  Vera’s  expert  cited  no  evidence  to 
support that conclusion or specifically link Cuba’s terrorist 
designation to Vera’s father’s death. 
       The record suggests the State Department designated 
Cuba  a  state  sponsor  of  terrorism  generally  because  of  its 
“support  for  revolutionary  violence  and  groups  [that]  use 
terrorism  as  a  policy  instrument.”  J.A.  347  (excerpt  of 
Regulation  Changes  on  Exports:  Hearing  Before  the  Subcomm. 
on  Near  E.  &  S.  Asian  Affairs  of  the  S.  Comm.  on  Foreign 
Relations,  97th  Cong.  13  (1982)  (statement  of  Ernest 




                                 17 
Johnston, Jr., Deputy Assistant Sec’y for Econ. Affairs, Dep’t 
of State)). For example, the State Department’s 1982 bulletin 
designating Cuba a state sponsor of terrorism, which BBVA 
introduced  into  evidence,  indicates  that  Cuba’s  terrorist 
designation derived from the country’s support for groups 
like  M‐19  that  have  “repeatedly  engaged  in  kidnappings, 
bombings,  hostage‐taking,  and  aircraft  hijacking.”  Id.  A 
contemporaneous  State  Department  message  to  Congress 
reinforces  that  view.  See  J.A.  314–19  (excerpt  of  The  Role  of 
Cuba  in  Int’l  Terrorism  &  Subversion:  Hearing  Before  the 
Subcomm. on Sec. & Terrorism of the S. Comm. on the Judiciary, 
97th  Cong.  143–45  (1982)  (testimony  of  Ambassador 
Thomas  O.  Enders,  Assistant  Sec’y  of  State  for  Inter‐Am. 
Affairs,  Dep’t  of  State))  (describing  specific  examples  of 
Cuba’s  “promotion  of  violent  revolution  in  Latin 
America”).  The  legislative  materials  and  statements  by 
government  officials  submitted  in  this  case  make  no 
mention  of  extrajudicial  killings  or  of  the  death  of  Vera’s 
father. 
       Because  the  record  contains  no  evidence  that 
specifically  links  Cuba’s  terrorist  designation  to  Vera’s 
father’s  death,  Vera  failed  to  meet  his  burden  to  establish 
that  the  terrorism  exception  applies.  In  the  absence  of  a 
statutory  exception,  Cuba  was  jurisdictionally  immune 
from  Vera’s  suit.  See  28  U.S.C.  §  1604;  Bank  Markazi,  136  S. 
Ct. at 1317 n.1.8 

8 In light of our conclusion, we have no need to address BBVA’s 
arguments that Vera was not a proper “claimant” under § 1605A 
or  that  Cuba  was  not  responsible  for  the  extrajudicial  killing  of 




                                    18 
        The D.C. Circuit reached a similar conclusion in Jerez. 
The  plaintiff  in  that  case  won  a  default  judgment  against 
Cuba in Florida state court under the terrorism exception of 
the  FSIA,  based  on  allegations  that the Cuban  government 
tortured  him  in  the  1960s  and  1970s.  Jerez,  775  F.3d  at  421. 
The  plaintiff  then  sued  Cuba  in  the  United  States  District 
Court  for  the  Southern  District  of  Florida,  which  granted 
full  faith  and  credit  to  the  Florida  judgment  and  awarded 
the plaintiff over $200 million in damages. Id. The plaintiff 
registered the federal judgment in the United States District 
Court for the District of Columbia, but that court refused to 
enforce  the  judgment  and  vacated  the  plaintiff’s  writs  of 
attachment.  Id.  421–22.  It  held  that  both  the  Florida  state 
court and the federal district court in Florida lacked subject 
matter  jurisdiction  under  the  FSIA,  rendering  their  default 
judgments void. Id. at 422. 
        On  appeal,  the  D.C.  Circuit  reviewed  the 
jurisdictional  basis  for  Cuba’s  immunity  de  novo  and 
affirmed  the  district  court’s  conclusion  that  the  terrorism 
exception  did  not  apply.  Id.  at  423,  424–25.  Relying  on  the 
same  Congressional  testimony  BBVA  introduced  in  this 
case,  the  D.C.  Circuit  held  that  “Cuba  was  designated  a 
state  sponsor  [of  terrorism]  not  because  of  the  torture 
inflicted on [the plaintiff], but because of support for acts of 

Vera’s  father.  Furthermore,  because  Vera  did  not  meet  his 
burden  to  show  that  a  statutory  exception  applies,  the  case 
presents  no  relevant  unanswered  factual  issues  regarding  the 
existence  of  subject  matter  jurisdiction,  and  it  is  unnecessary  to 
remand to the District Court on the jurisdictional question. 




                                    19 
international  terrorism  such  as  those  committed  by  the 
terrorist  group  M‐19.”  Id.  at  425  (internal  quotation  marks 
omitted).  As  a  result,  the  D.C.  Circuit  concluded  that  “no 
statutory exception  to  sovereign  immunity  under  the  FSIA 
applie[d].”  Id.  Both  the  Florida  state  court  that  initially 
granted the default judgment and the Florida district court 
that  gave  full  faith  and  credit  to  the  state  court  judgment 
lacked subject matter jurisdiction. Their “default judgments 
[were] therefore void.” Id. 
       Although  our  case  arises  in  a  somewhat  different 
procedural  context,  we  agree  with  the  reasoning  and 
conclusion of Jerez. The State Department did not designate 
Cuba a state sponsor of terrorism until 1982—six years after 
Vera’s  father  was  killed—and  the  record  before  us  fails  to 
establish  that  Cuba  was  designated  a  state  sponsor  of 
terrorism  as  a  result  of  Vera’s  father’s  death.  Accordingly, 
the terrorism exception of the FSIA, the only potential basis 
for  subject  matter  jurisdiction  in  this  case,  does  not  apply. 
Cuba  was  immune  from  Vera’s  federal  action,  the  District 
Court  lacked  subject  matter  jurisdiction  to  enter  judgment 
against  it,  and  the  subpoena  issued  to  enforce  the  invalid 
judgment was void.9 

9  We  need  not  consider  a  collateral  attack  on  the  Florida 
judgment to resolve this appeal. BBVA’s principal argument—an 
argument with which we agree—is that the District Court lacked 
subject‐matter  jurisdiction  over  Vera’s  action  against  Cuba.  In 
the absence of a statutory exception to sovereign immunity, the 
District  Court  did  not  have  adjudicatory  authority  to  entertain 
Vera’s  cause  of  action  seeking  recognition  and  entry  of  the 




                                  20 
                                  C 
       Faced  with  the  evidence  of  Cuba’s  immunity  under 
the  FSIA,  Vera  proposes  two  alternative  sources  of  subject 
matter jurisdiction over his claim.  
         First,  he  contends  that  an  action  seeking  recognition 
of  a  foreign  judgment  under  the  Full  Faith  and  Credit  Act 
presents  a  question  arising  under  the  laws  of  the  United 
States and establishes federal question jurisdiction under 28 
U.S.C.  §  1331(a).  But  the  Full  Faith  and  Credit  Act,  which 
requires  state  court  judgments  to  receive  the  same  credit, 
validity, and effect in every other court in the United States, 
28 U.S.C. § 1738, has no bearing on the question of whether 
a  district  court  has  subject  matter  jurisdiction  to  hear  a 
claim.  See  Minnesota  v.  N.  Sec.  Co.,  194  U.S.  48,  72  (1904) 
(concluding  that  the  Full  Faith  and  Credit  Clause  does  not 
“ha[ve]  any  bearing  whatever”  upon  questions  of 
jurisdiction). It “merely provides the standard to be used in 
.  .  .  proceedings  over  which  the  court  already  has 
jurisdiction.”  Hazen  Research,  Inc.  v.  Omega  Minerals,  Inc., 
497 F.2d 151, 153 n.1 (5th Cir. 1974). 
      As the Supreme Court has said of the Full Faith and 
Credit Act and its constitutional counterpart, 
       While  they  make  the  record  of  a  judgment, 
       rendered  after  due  notice  in  one  state, 
       conclusive  evidence  in  the  courts  of  another 


Florida  judgment.  Our  analysis  ends  there—as  the  District 
Court’s should have. 




                                 21 
       state,  or  of  the  United  States,  of  the  matter 
       adjudged,  they  do  not  affect  the  jurisdiction, 
       either  of  the  court  in  which  the  judgment  is 
       rendered,  or  of  the  court  in  which  it  is  offered 
       in evidence. 
Wisconsin  v.  Pelican  Ins.  Co.,  127  U.S.  265,  292  (1888), 
overruled  in  part  on  other  grounds  by  Milwaukee  Cty.  v.  M.E. 
White Co., 296 U.S. 268, 278 (1935). 
        Thus, an attempt to obtain a federal judgment based 
on  the  strength  of  a  state  court  judgment  is  not  a  case 
arising  under  the  Constitution,  laws,  or  treaties  of  the 
United  States  that  would  trigger  federal  question 
jurisdiction.  See  Thompson  v.  Thompson,  484  U.S.  174,  182 
(1988)  (“[T]he  Full  Faith  and  Credit  Clause,  in  either  its 
constitutional  or  statutory  incarnations,  does  not  give  rise 
to  an  implied  federal  cause  of  action.”);  see  also  Miccosukee 
Tribe of Indians of Fla. v. Kraus‐Anderson Constr. Co., 607 F.3d 
1268,  1276  (11th  Cir.  2010)  (The  Full  Faith  and  Credit  Act 
“does  not .  .  .  confer  jurisdiction  on  a  federal  district  court 
to  domesticate  a  judgment  rendered  by  a  court  of  another 
jurisdiction.”);  Rogers  v.  Platt,  814  F.2d  683,  690  (D.C.  Cir. 
1987)  (“[N]either  the  constitutional  full  faith  and  credit 
clause  nor  the  statutory  implementing  provisions  provides 
a  predicate  for  federal  jurisdiction.”).  If  it  were  otherwise, 
“any  attempt,  at  any  time  or  place,  by  any  person,  to 
enforce  the  provisions  of  any  state  statute  or  judgment 
would  be,  without  more,  a  subject  of  federal  jurisdiction.” 
California  ex  rel.  McColgan  v.  Bruce,  129  F.2d  421,  424  (9th 
Cir. 1942). 




                                   22 
       Second,  Vera  contends  that  the  District  Court  had 
subject  matter  jurisdiction  over  the  proceedings  to  enforce 
the federal default judgment pursuant to the Terrorism Risk 
Insurance Act of 2002 (the “TRIA”), Pub. L. No. 107‐297, 116 
Stat. 2322, 2337 (codified at 28 U.S.C. § 1610 note). The TRIA 
provides  courts  with  subject  matter  jurisdiction  over  post‐
judgment  execution  and  attachment  proceedings  against 
property of a foreign state “in every case in which a person 
has obtained a judgment against a terrorist party on a claim 
based  upon  an  act  of  terrorism,  or  for  which  a  terrorist 
party  is  not  immune  under  section  1605A  or  1605(a)(7).” 
TRIA § 201(a). 
        That provision grants jurisdiction over execution and 
attachment proceedings, however, only if “a valid judgment 
has been entered against [the] foreign sovereign.” Weinstein 
v.  Islamic  Republic  of  Iran,  609  F.3d  43,  48  (2d  Cir.  2010) 
(emphasis  added);  see  also  Kirschenbaum  v.  650  Fifth  Ave.  & 
Related  Props.,  830  F.3d  107,  123  (2d  Cir.  2016)  (“[W]here  a 
valid judgment has been entered against a foreign state, the 
foreign  state’s  United  States  property  is  immune  from 
attachment  and  execution  unless  a  statutory  exception 
applies.”  (emphasis  added)).  For  the  reasons  already 
discussed,  the  District  Court  has  not  entered  a  valid 
judgment  against  Cuba.  Therefore,  the  TRIA  did  not 
provide  a  proper  basis  for  subject  matter  jurisdiction  over 
subsequent  proceedings  to  execute  the  District  Court’s 
judgment. 
        
        




                                 23 
                                 III 
        Because  the  District  Court  lacked  subject  matter 
jurisdiction  over  Vera’s  action  against  Cuba,  the  subpoena 
served  on  BBVA  to  enforce  the  judgment  entered  in  that 
action  is  void.  The  District  Court’s  order  is  reversed,  with 
costs,  and  the  case  is  remanded  with  instructions  to  grant 
BBVA’s motion to quash. 




                                 24